
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1

    THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES. CONSULTATION WITH AN
ATTORNEY IS ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION.
AUTHENTICATION OF THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING
AIA DOCUMENT D401.
 
 
[AIA LOGO]
 
 
©1997 AIA®
AIA DOCUMENT B151-1997
ABBREVIATED OWNER-ARCHITECT
AGREEMENT
 
 
The American Institute of Architects
1735 New York Avenue, N.W.
Washington, D.C. 20006-5292
 
 
 

1997 Edition - Electronic Format

AIA Document B151 - 1997


Abbreviated Standard Form of Agreement Between Owner and Architect


AGREEMENT made as of the 29th of May in the year Two Thousand Two
(In words, indicate day, month and year)

BETWEEN the Architect's client identified as the Owner:
(Name, address and other information)
QAD, Inc.
6450 Via Real
Carpinteria, CA 93013

The Owner has retained Paul Franz Construction, Inc. to act as its
representative.

and the Architect:
(Name, address and other information)
Lenvik & Minor Architects
A California Corporation
315 West Haley Street
Santa Barbara, CA 93101

For the following Project:
(Include detailed description of Project)
Proposed R & D office Park for:
QAD Inc. - Phase A (Phase II)
2111 Ortega Hill Road
Summerland, CA 93067
APN: 005-110-001
A one-story "shell" office building with partial basement of approximately
87,000 square feet.

The Owner and Architect agree as follows:

ARTICLE 1    ARCHITECT'S RESPONSIBILITIES

1.1    The services performed by the Architect, Architect's employees and
Architect's consultants shall be as enumerated in Articles 2, 3 and 12.

--------------------------------------------------------------------------------

© 1974, 1978, 1977, 1987, © 1997 by The American Institute of Architects.
Reproduction of the material herein or substantial quotation of its provisions
without written permission of the AIA violates the copyright laws of the United
States and will subject the violator to legal prosecution. WARNING: Unlicensed
photocopying violates U.S. copyright laws and will subject the violator to legal
prosecution. This document was electronically produced with permission of the
AIA and can be reproduced in accordance with your license without violation
until the date of expiration as noted below. User Document: 0203 aia
b151.aia—5/29/02. AIA License Number 1003547, which expires on 2/28/2003.

1

--------------------------------------------------------------------------------



1.2    The Architect's services shall be performed as expeditiously as is
consistent with professional skill and care the orderly progress of the Project.
The Architect shall submit for the Owner's approval a schedule for the
performance of the Architect's services which may be adjusted as the Project
proceeds. This schedule shall include allowances for periods of time required
for the Owner's review and for approval of submissions by authorities having
jurisdiction over the Project. Time limits established by this schedule approved
by the Owner shall not, except for reasonable cause, be exceeded by the
Architect or Owner.

1.3    The Architect shall designate a representative authorized to act on
behalf of the Architect with respect to the Project.

1.4    The services covered by this Agreement are subject to the time
limitations contained in Subparagraph 11.5.1.

1.5    The Architect shall communicate with the Owner's Representative on all
aspects of the Project as determined by the Owner and as provided for in
Article 4, however, the Architect shall have the right to communicate directly
with the Owner. Architect's billings and requests for information shall be
directed through the Owner's Representative. The Owner's Representative shall
receive all submittals, requests for information, change order requests and
application and certificates for payment from the Contractor and shall forward
them to the Architect. Owner's instructions to the Architect shall be through
the Owner's Representative; provided that in the event of a conflict between
instructions from the Owner and instructions from the Owner's Representative,
the instructions from the Owner shall govern and prevail.

ARTICLE 2    SCOPE OF ARCHITECT'S BASIC SERVICES

2.1    DEFINITION

The Architect's Basic Services consist of those described in Paragraphs 2.2
through 2.6 and any other services identified in Article 12 as part of Basic
Services.

2.3    DESIGN DEVELOPMENT PHASE

2.3.2    The Architect shall further develop the Design Development Drawings
which have been prepared by Andy Neumann Architect. Those drawings shall further
describe the character and detail of the building. The Architect will coordinate
and manage the Owner's Consultants which include, Civil, Structural, Mechanical,
Electrical and Plumbing Engineers and Landscape Architect. The Architect will
work with the Owner's General Contractor (Melchiori Construction Co.) on the
project construction budget and scheduling.

2.3.3    The Architect will work with Andy Neumann Architect to faithfully
interpret his design intent. The Owner shall retain Andy Neumann Architect as
reasonably required to assist the Architect in the performance of his basic
services and shall use good faith efforts to cause Andy Neumann Architect to as
expeditiously as possible, provide the Architect with all details and designs
required to complete the building as envisioned by Andy Neumann Architect.

--------------------------------------------------------------------------------

Copyright 1974, 1978, 1977, 1987, © 1997 by The American Institute of
Architects. Reproduction of the material herein or substantial quotation of its
provisions without written permission of the AIA violates the copyright laws of
the United States and will subject the violator to legal prosecution. WARNING:
Unlicensed photocopying violates U.S. copyright laws and will subject the
violator to legal prosecution. This document was electronically produced with
permission of the AIA and can be reproduced in accordance with your license
without violation until the date of expiration as noted below. User Document:
aia b151.aia—2/8/2002. AIA License Number 1003547, which expires on 2/28/2002.

2

--------------------------------------------------------------------------------

2.4    CONSTRUCTION DOCUMENTS PHASE

2.4.1    Based on the approved Design Development Documents and any further
adjustments in the scope or quality of the Project authorized by the Owner, the
Architect shall prepare, for approval by the Owner, Construction Documents
consisting of Drawings and Specifications setting forth in detail the
requirements for the construction of the Project.

2.4.1.1    The Architect will coordinate and manage the Owner's Consultants so
that their work is made a part of the architectural construction documents.

2.4.2    The Architect shall assist the Owner in the preparation of the
necessary bidding information, bidding forms, the Conditions of the Contract,
and the form of Agreement between the Owner and Contractor.

2.4.4    The Architect shall assist the Owner in connection with the owner's
responsibility for filing documents required for the approval of governmental
authorities having jurisdiction over the Project.

2.5    BIDDING OR NEGOTIATION PHASE

The Architect will assist the Owner's General Contractor in his obtaining bids
as part of his negotiated construction contract with the Owner.

2.6    CONSTRUCTION PHASE—ADMINISTRATION OF THE CONSTRUCTION CONTRACT

2.6.1    The Architect's responsibility to provide Basic Services for the
Construction Phase under this Agreement commences with the award of the initial
Contract for Construction and terminates at the earlier of the issuance to the
Owner of the final Certificate for Payment or 60 days after the date of
Substantial Completion of the Work. See Article 12.7.

2.6.2    The Architect shall provide administration of the Contract for
Construction as set forth below and in the edition of AIA Document A201, General
Conditions of the Contract for Construction, current as of the date of this
Agreement, unless otherwise provided in this Agreement. Modifications made to
the General Conditions, when adopted as part of the Contract Documents, shall be
enforceable under this Agreement only to the extent that they are consistent
with this Agreement or approved in writing by the Architect.

2.6.3    Duties, responsibilities and limitations of authority of the Architect
under this Paragraph 2.6 shall not be restricted, modified or extended without
written agreement of the Owner and Architect.

2.6.3.1    See Article 1.5 for Architect's responsibility to act on the Owner's
behalf only through the Owner's Representative.

2.6.4    The Architect shall be a representative of and shall advise and consult
with the Owner during the administration of the Contract for Construction. The
Architect shall have authority to act on behalf of the Owner only to the extent
provided in this Agreement unless otherwise modified by written amendment.

2.6.5    The Architect, as a representative of the Owner, shall visit the site
at intervals appropriate to the stage of the Contractor's operations, or as
otherwise agreed by the Owner and the Architect in Article 12, (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect shall not be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work. The Architect shall

3

--------------------------------------------------------------------------------




neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for safety precautions
and programs in connection with the Work, since these are solely the
Contractor's rights and responsibilities under the Contract Documents.

2.6.6    The Architect shall report to the Owner known deviations from the
Contract Documents. However, the Architect shall not be responsible for the
Contractor's failure to perform the Work in accordance with the requirements of
the Contract Documents. The Architect shall be responsible for the Architect's
negligent acts or omissions, but shall not have control over or charge of and
shall not be responsible for acts or omissions of the Contractor,
Subcontractors, or their agents or employees, or of any other persons or
entities performing portions of the Work.

2.6.7    The Architect shall at all times have access to the Work wherever it is
in preparation or progress.

2.6.8    Except as otherwise provided in this Agreement or when direct
communications have been specially authorized, the Owner shall endeavor to
communicate with the Contractor through the Architect about matters arising out
of or relating to the Contract Documents. Communications by and with the
Architect's consultants shall be through the Architect.

2.6.9    CERTIFICATES FOR PAYMENT

2.6.9.1    The Architect shall review and certify the amounts due the Contractor
and shall issue certificates in such amounts.

2.6.9.2    The Architect's certification for payment shall constitute a
representation to the Owner, based on the Architect's evaluation of the Work as
provided in Subparagraph 2.6.5 and on the data comprising the Contractor's
Application for Payment, that the Work has progressed to the point indicated and
that, to the best of the Architect's knowledge, information and belief, the
quality of the Work is in accordance with the Contract Documents. The foregoing
representations are subject (1) to an evaluation of the Work for conformance
with the Contract Documents upon Substantial Completion, (2) to results of
subsequent tests and inspections, (3) to correction of minor deviations from the
Contract Documents prior to completion, and (4) to specific qualifications
expressed by the Architect.

2.6.9.3    The issuance of a Certificate for Payment shall not be a
representation that the Architect has (1) made exhaustive or continuous on-site
inspections to check the quality or quantity of the Work, (2) reviewed
construction means, methods, techniques, sequences or procedures, (3) reviewed
copies of requisitions received from Subcontractors and material suppliers and
other data requested by the Owner to substantiate the Contractor's right to
payment, or (4) ascertained how or for what purpose the Contractor has used
money previously paid on account of the Contract Sum.

2.6.10    The Architect shall have authority to reject Work that does not
conform to the Contract Documents. Whenever the Architect considers it necessary
or advisable, the Architect shall have authority to require inspection or
testing of the Work in accordance with the provisions of the Contract Documents,
whether or not such Work is fabricated, installed or completed. However, neither
this authority of the Architect nor a decision made in good faith either to
exercise or not to exercise such authority shall give rise to a duty or
responsibility of the Architect to the Contractor, Subcontractors, material and
equipment suppliers, their agents or employees or other persons or entities
performing portions of the Work.

2.6.11    The Architect shall review and approve or take other appropriate
action upon the Contractor's submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in

4

--------------------------------------------------------------------------------




the Contract Documents. The Architect's action shall be taken with such
reasonable promptness as to cause no delay in the Work or in the activities of
the Owner, Contractor or separate contractors, while allowing sufficient time in
the Architect's professional judgment to permit adequate review. Review of such
submittals is not conducted for the purpose of determining the accuracy and
completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Contractor as required by
the Contract Documents. The Architect's review shall not constitute approval of
safety precautions or, unless otherwise specifically stated by the Architect, of
any construction means, methods, techniques, sequences or procedures. The
Architect's approval of a specific item shall not indicate approval of an
assembly of which the item is a component.

2.6.12    If professional design services or certifications by a design
professional related to systems, materials or equipment are specifically
required of the Contractor by the Contract Documents, the Architect shall
specify appropriate performance and design criteria that such services must
satisfy. Shop Drawings and other submittals related to the Work designed or
certified by the design professional retained by the Contractor shall bear such
professional's written approval when submitted to the Architect. The Architect
shall be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals.

2.6.13    The Architect shall prepare Change Orders and Construction Change
Directives, with supporting documentation and data if deemed necessary by the
Architect as provided in Subparagraphs 3.1.1 and 3.3.3, for the Owner's approval
and execution in accordance with the Contract Documents, and provided the
Architect periodically notifies the Owner's Representative, the Architect may
authorize minor changes in the Work not involving an adjustment in the Contract
Sum or an extension of the Contract Time which are consistent with the intent of
the Contract Documents.

2.6.14    The Architect shall conduct inspections to determine the date or dates
of Substantial Completion and the date of final completion, shall receive from
the Contractor and forward to the Owner, for the Owner's review and records,
written warranties and related documents required by the Contract Documents and
assembled by the Contractor, and shall issue a final Certificate for Payment
based upon a final inspection indicating the Work complies with the requirements
of the Contract Documents.

2.6.15    The Architect shall interpret and decide matters concerning
performance of the Owner and Contractor under, and requirements of, the Contract
Documents on written request of either the Owner or Contractor. The Architect's
response to such requests shall be made in writing within any time limits agreed
upon or otherwise with reasonable promptness.

2.6.16    Interpretations and decisions of the Architect shall be consistent
with the intent of and reasonably inferable from the Contract Documents and
shall be in writing or in the form of drawings. When making such interpretations
and initial decisions, the Architect shall endeavor to secure faithful
performance by both Owner and Contractor, shall not show partiality to either,
and shall not be liable for results of interpretations or decisions so rendered
in good faith.

2.6.17    The Architect shall render initial decisions on claims, disputes or
other matters in question between the Owner and Contractor as provided in the
Contract Documents. However, the Architect's decisions on matters relating to
aesthetic effect shall be final if consistent with the intent expressed in the
Contract Documents.

5

--------------------------------------------------------------------------------



2.6.18    The Architect's decisions on claims, disputes or other matters in
question between the Owner and Contractor, except for those relating to
aesthetic effect as provided in Subparagraph 2.6.17, shall be subject to
mediation and arbitration as provided in this Agreement and in the Contract
Documents.

ARTICLE 3    ADDITIONAL SERVICES

3.1    GENERAL

3.1.1    The services described in this Article 3 are not included in Basic
Services unless so identified in Article 12, and they shall be paid for by the
Owner as provided in this Agreement, in addition to the compensation for Basic
Services. The services described under Paragraph 3.4 shall only be provided if
authorized or confirmed in writing by the Owner. If services described under
Contingent Additional Services in Paragraph 3.3 are required due to
circumstances beyond the Architect's control, the Architect shall notify the
Owner prior to commencing such services. If the Owner deems that such services
described under Paragraph 3.3 are not required, the Owner shall give prompt
written notice to the Architect. If the Owner indicates in writing that all or
part of such Contingent Additional Services are not required, the Architect
shall have no obligation to provide those services.

3.3    CONTINGENT ADDITIONAL SERVICES

3.3.1    Making revisions in drawings, specifications or other documents when
such revisions are:

.1inconsistent with approvals or instructions previously given by the Owner,
including revisions made necessary by adjustments in the Owner's program or
Project budget;

.2required by the enactment or revision of codes, laws or regulations subsequent
to the preparation of such documents; or

.3due to changes required as a result of the Owner's failure to render decisions
in a timely manner.

3.3.2    Providing services required because of significant changes in the
Project including, but not limited to, size, quality, complexity, the Owner's
schedule, or the method of bidding or negotiating and contracting for
construction, except for services required under Subparagraph 5.2.5.

3.3.3    Preparing Drawings, Specifications and other documentation and
supporting data, evaluating Contractor's proposals, and providing other services
in connection with Change Orders and Construction Change Directives.

3.3.4    Providing services in connection with evaluating substitutions proposed
by the Contractor and making subsequent revisions to Drawings, Specifications
and other documentation resulting therefrom.

3.3.5    Providing consultation concerning replacement of Work damaged by fire
or other cause during construction, and furnishing services required in
connection with the replacement of such Work.

3.3.6    Providing services made necessary by the default of the Contractor, by
major defects or deficiencies in the Work of the Contractor, or by failure of
performance of either the Owner or Contractor under the Contract for
Construction.

3.3.7    Providing services in evaluating an extensive number of claims
submitted by the Contractor or others in connection with the Work.

6

--------------------------------------------------------------------------------




3.3.8    Providing services in connection with a public hearing, a dispute
resolution proceeding or a legal proceeding except where the Architect is party
thereto.

3.3.9    Preparing documents for alternate, separate or sequential bids or
providing services in connection with bidding, negotiation or construction prior
to the completion of the Construction Documents Phase.

3.4    OPTIONAL ADDITIONAL SERVICES

3.4.1    Providing analyses of the Owner's needs and programming the
requirements of the Project.

3.4.2    Providing financial feasibility or other special studies.

3.4.3    Providing planning surveys, site evaluations or comparative studies of
prospective sites.

3.4.4    Providing special surveys, environmental studies and submissions
required for approvals of governmental authorities or others having jurisdiction
over the Project.

3.4.5    Providing services relative to future facilities, systems and
equipment.

3.4.6    Providing services to investigate existing conditions or facilities or
to make measured drawings thereof.

3.4.7    Providing services to verify the accuracy of drawings or other
information furnished by the Owner.

3.4.8    Providing coordination of construction performed by separate
contractors or by the Owner's own forces and coordination of services required
in connection with construction performed and equipment supplied by the Owner.

3.4.10    Providing detailed estimates of Construction Cost.

3.4.11    Providing detailed quantity surveys or inventories of material,
equipment and labor.

3.4.12    Providing analyses of owning and operating costs.

3.4.13    Providing interior design and other similar services required for or
in connection with the selection, procurement or installation of furniture,
furnishings and related equipment.

3.4.14    Providing services for planning tenant or rental spaces.

3.4.15    Making investigations, inventories of materials or equipment, or
valuations and detailed appraisals of existing facilities.

3.4.16    Preparing a set of reproducible record drawings showing significant
changes in the Work made during construction based on marked-up prints, drawings
and other data furnished by the Contractor to the Architect.

3.4.17    Providing assistance in the utilization of equipment or systems such
as testing, adjusting and balancing, preparation of operation and maintenance
manuals, training personnel for operation and maintenance, and consultation
during operation.

3.4.18    Providing services after issuance to the Owner of the final
Certificate for Payment, or in the absence of a final Certificate for Payment,
more than 60 days after the date of Substantial Completion of the Work.

3.4.19    Providing services of consultants.

3.4.20    Providing any other services not otherwise included in this Agreement
or not customarily furnished in accordance with generally accepted architectural
practice.

7

--------------------------------------------------------------------------------




ARTICLE 4    OWNER'S RESPONSIBILITIES

4.1    The Owner shall provide full information in a timely manner regarding
requirements for and limitations on the Project, including a written program
which shall set forth the Owner's objectives, schedule, constraints and
criteria, including space requirements and relationships, flexibility,
expandability, special equipment, systems and site requirements. The Owner shall
furnish to the Architect, within 15 days after receipt of a written request,
information necessary and relevant for the Architect to evaluate, give notice of
or enforce lien rights.

4.3    Architect to communicate with Owner's Representative, Paul Franz; Franz
will be responsible for obtaining any needed consents from the Owner.

4.4    The Owner shall furnish surveys to describe physical characteristics,
legal limitations and utility locations for the site of the Project, and a
written legal description of the site. The surveys and legal information shall
include, as applicable, grades and lines of streets, alleys, pavements and
adjoining property and structures; adjacent drainage; rights-of-way,
restrictions, easements, encroachments, zoning, deed restrictions, boundaries
and contours of the site; locations, dimensions and necessary data with respect
to existing buildings, other improvements and trees; and information concerning
available utility services and lines, both public and private, above and below
grade, including inverts and depths. All the information on the survey shall be
referenced to a Project benchmark.

4.5    The Owner shall furnish the services of geotechnical engineers when such
services are requested by the Architect. Such services may include but are not
limited to test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, ground corrosion tests
and resistivity tests, including necessary operations for anticipating subsoil
conditions, with reports and appropriate recommendations.

4.6    The Owner shall furnish the services of consultants when such services
are requested by the Architect and are reasonably required by the scope of the
Project.

4.6.1    The Owner is furnishing the services of all Consultants including but
not limited to, Civil Engineer, Structural Engineer, Mechanical Engineer,
Electrical Engineer, Plumbing Engineer and Landscape Architect. The Architect,
as part of his basic services, is not providing any Consultants to the project.

4.7    The Owner shall furnish structural, mechanical, and chemical tests; tests
for air and water pollution; tests for hazardous materials; and other laboratory
and environmental tests, inspections and reports required by law or the Contract
Documents.

4.8    The Owner shall furnish all legal, accounting and insurance services that
may be necessary at any time for the Project to meet the Owner's needs and
interests. Such services shall include auditing services the Owner may require
to verify the Contractor's Applications for Payment or to ascertain how or for
what purposes the Contractor has used the money paid by or on behalf of the
Owner.

4.9    The services, information, surveys and reports required by Paragraphs 4.4
through 4.8 shall be furnished at the Owner's expense, and the Architect shall
be entitled to rely upon the accuracy and completeness thereof.

4.10    The Owner shall provide prompt written notice to the Architect if the
Owner becomes aware of any fault or defect in the Project, including any errors,
omissions or inconsistencies in the Architect's Instruments of Service.

8

--------------------------------------------------------------------------------




ARTICLE 5

ARTICLE 6    USE OF ARCHITECT'S INSTRUMENTS OF SERVICE

6.1    Drawings, specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect's consultants are
Instruments of Service for use solely with respect to this Project. The
Architect and the Architect's consultants shall be deemed the authors and owners
of their respective Instruments of Service and shall retain all common law,
statutory and other reserved rights.

6.2    Upon execution of this Agreement, the Architect grants to the Owner a
nonexclusive license to reproduce the Architect's Instruments of Service solely
for purposes of constructing, using and maintaining the Project, provided that
the Owner shall comply with all obligations, including prompt payment of all
sums when due, under this Agreement.

6.3    Except for the licenses granted in Paragraph 6.2, no other license or
right shall be deemed granted or implied under this Agreement. Any unauthorized
use of the Instruments of Service shall be at the Owner's sole risk and without
liability to the Architect and the Architect's consultants.

6.4    Prior to the Architect providing to the Owner any Instruments of Service
in electronic form or the Owner providing to the Architect any electronic data
for incorporation into the Instruments of Service, the Owner and the Architect
shall by separate written agreement set forth the specific conditions governing
the format of such Instruments of Service or electronic data, including any
special limitations or licenses not otherwise provided in this Agreement.

ARTICLE 7    DISPUTE RESOLUTION

7.1    MEDIATION

7.1.1    Any claim, dispute or other matter in question arising out of or
related to this Agreement shall be subject to mediation as a condition precedent
to arbitration or the institution of legal or equitable proceedings by either
party. If such matter relates to or is the subject of a lien arising out of the
Architect's services, the Architect may proceed in accordance with applicable
law to comply with the lien notice or filing deadlines prior to resolution of
the matter by mediation or by arbitration.

7.1.2    The Owner and Architect shall endeavor to resolve claims, disputes and
other matters in question between them by mediation which, unless the parties
mutually agree otherwise, shall be in accordance with the Construction Industry
Mediation Rules of The American Arbitration Association currently in effect.
Request for mediation shall be filed in writing with the other party to this
Agreement and with the American Arbitration Association. The request may be made
concurrently with the filing of a demand for arbitration but, in such event,
mediation shall proceed in advance of arbitration or legal or equitable
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.

9

--------------------------------------------------------------------------------






7.1.3    The parties shall share the mediator's fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.

7.2    ARBITRATION

7.2.1    Any claim, dispute or other matter in question arising out of or
related to this Agreement shall be subject to arbitration. Prior to arbitration,
the parties shall endeavor to resolve disputes by mediation in accordance with
Paragraph 7.1.

7.2.2    Claims, disputes and other matters in question between the parties that
are not resolved by mediation shall be decided by arbitration which, unless the
parties mutually agree otherwise, shall be in accordance with the Construction
Industry Arbitration Rules of the American Arbitration Association currently in
effect. The demand for arbitration shall be filed in writing with the other
party to this Agreement and with the American Arbitration Association.

7.2.3    A demand for arbitration shall be made within a reasonable time after
the claim, dispute or other matter in question has arisen. In no event shall the
demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations.

7.2.4    No arbitration arising out of or relating to this Agreement shall
include, by consolidation or joinder or in any other manner, an additional
person or entity not a party to this Agreement, except by written consent
containing a specific reference to this Agreement and signed by the Owner,
Architect, and any other person or entity sought to be joined. Consent to
arbitration involving an additional person or entity shall not constitute
consent to arbitration of any claim, dispute or other matter in question not
described in the written consent or with a person or entity not named or
described therein. The foregoing agreement to arbitrate and other agreements to
arbitrate with an additional person or entity duly consented to by parties to
this Agreement shall be specifically enforceable in accordance with applicable
law in any court having jurisdiction thereof.

7.2.5    The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction thereof.

7.3    CLAIMS FOR CONSEQUENTIAL DAMAGES

The Architect and Owner waive consequential damages for claims, disputes or
other matters in question arising out of or relating to this Agreement. This
mutual waiver is applicable, without limitation, to all consequential damages
due to either party's termination in accordance with Article 8.

ARTICLE 8    TERMINATION OR SUSPENSION

8.1    If the Owner fails to make payments to the Architect in accordance with
this Agreement, and Owner fails to cure the default within ten (10) calendar
days after written notice, such failure shall be considered substantial
nonperformance and cause for termination or, at the Architect's option, cause
for suspension of performance of services under this Agreement. In the event of
a suspension of services, the Architect shall have no liability to the Owner for
delay or damage caused the Owner because of such suspension of services. Before
resuming services, the Architect shall be paid all sums due prior to suspension
and any expenses incurred in the interruption and resumption of the Architect's
services. The Architect's fees for the remaining services and the time schedules
shall be equitably adjusted.

10

--------------------------------------------------------------------------------

8.2    If the Project is suspended by the Owner for more than 30 consecutive
days, the Architect shall be compensated for services performed prior to notice
of such suspension. When the Project is resumed, the Architect shall be
compensated for expenses incurred in the interruption and resumption of the
Architect's services. The Architect's fees for the remaining services and the
time schedules shall be equitable adjusted.

8.3    If the Project is suspended or the Architect's services are suspended for
more than 90 consecutive days, the Architect may terminate this Agreement by
giving not less than seven days' written notice.

8.4    This Agreement may be terminated by either party should the other party
fail to cure a default within ten (10) calendar days after written notice,
through no fault of the party initiating the termination.

8.5    This Agreement may be terminated by the Owner upon not less than seven
days' written notice to the Architect for the Owner's convenience and without
cause.

8.6    In the event of termination not the fault of the Architect, the Architect
shall be compensated for services performed prior to termination, together with
Reimbursable Expenses then due.

ARTICLE 9    MISCELLANEOUS PROVISIONS

9.1    This Agreement shall be governed by the law of the principal place of
business of the Architect, unless otherwise provided in Article 12.

9.2    Terms in this Agreement shall have the same meaning as those in the
edition of AIA Document A201, General Conditions of the Contract for
Construction, current as of the date of this Agreement.

9.3    Causes of action between the parties to this Agreement pertaining to acts
or failures to act shall be deemed to have accrued and the applicable statutes
of limitations shall commence to run not later than either the date of
Substantial Completion for acts or failures to act occurring prior to
Substantial Completion or the date of issuance of the final Certificate for
Payment for acts or failures to act occurring after Substantial Completion. In
no event shall such statutes of limitations commence to run any later than the
date when the Architect's services are substantially completed.

9.4    To the extent damages are covered by property insurance during
construction, the Owner and Architect waive all rights against each other and
against the contractors, consultants, agents and employees of the other for
damages, except such rights as they may have to the proceeds of such insurance
as set forth in the edition of the AIA Document A201, General Conditions of the
Contract for Construction, current as of the date of this Agreement. The Owner
or the Architect, as appropriate, shall require of the contractors, consultants,
agents and employees of any of them similar waivers in favor of the other
parties enumerated herein.

9.5    The Owner and Architect, respectively, bind themselves, their partners,
successors, assigns and legal representatives to the other party to this
Agreement and to the partners, successors, assigns and legal representatives of
such other party with respect to all covenants of this Agreement. Neither the
Owner nor the Architect shall assign this Agreement without the written consent
of the other, except that the Owner may assign this Agreement to an
institutional lender providing financing for the Project. In such event, the
lender shall assume the Owner's rights and obligations under this Agreement. The
Architect shall execute all consents reasonably required to facilitate such
assignment arising after lender realizes on its collateral.

9.6    This Agreement represents the entire and integrated agreement between the
owner and the architect and supersedes all prior negotiations, representations
or agreements, either written or

11

--------------------------------------------------------------------------------




oral. This Agreement may be amended only by written instrument signed by both
Owner and Architect.

9.7    Nothing contained in this Agreement shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or Architect.

9.8    Unless otherwise provided in this Agreement, the Architect shall have no
responsibility for the discovery, presence, handling, removal or disposal of or
exposure of persons to hazardous materials or toxic substances in any form at
the Project site.

9.9    The Architect shall have the right to include photographic or artistic
representations of the design of the Project among the Architect's promotional
and professional materials. The Architect shall be given reasonable access to
the completed Project to make such representations. However, the Architect's
materials shall not include the Owner's confidential or proprietary information
if the Owner has previously advised the Architect in writing of the specific
information considered by the Owner to be confidential or proprietary. The Owner
shall provide professional credit for the Architect in the Owner's promotional
materials for the Project.

9.10    If the Owner requests the Architect to execute certificates, the
proposed language of such certificates shall be submitted to the Architect for
review at least 14 days prior to the requested dates of execution. The Architect
shall not be required to execute certificates that would require knowledge,
services or responsibilities beyond the scope of this Agreement. The term
"certification" and "certify" are defined by California law with regard to the
Architect's use of those terms.

ARTICLE 10    PAYMENTS TO THE ARCHITECT

10.1    DIRECT PERSONNEL EXPENSE

Direct Personnel Expense is defined as the direct salaries of the Architect's
personnel engaged on the Project and the portion of the cost of their mandatory
and customary contributions and benefits related thereto, such as employment
taxes and other statutory employee benefits, insurance, sick leave, holidays,
vacations, employee retirement plans and similar contributions.

10.2    REIMBURSEABLE EXPENSES

10.2.1    Reimbursable Expenses are in addition to compensation for Basic and
Additional Services and include expenses incurred by the Architect and
Architect's employees and consultants directly related to the Project, of the
types as identified in the following Clauses:

.1transportation in connection with the Project, authorized out-of-town travel
and subsistence, and electronic communications;

.2fees paid for securing approval of authorities having jurisdiction over the
Project;

.3reproductions, plots, standard form documents, postage, handling and delivery
of Instruments of Service;

.4expense of overtime work requiring higher than regular rates if authorized in
advance by the Owner;

.5renderings, models and mock-ups requested by the Owner;

.6expense of professional liability insurance dedicated exclusively to this
Project that is requested by Owner or the expense of additional insurance
coverage or limits requested by the Owner in excess of that normally carried by
the Architect and the Architect's consultant if authorized by Owner;

.7reimbursable expenses as designated in Article 12;

.8other similar direct Project-related expenditures.

12

--------------------------------------------------------------------------------





10.3    PAYMENTS ON ACCOUNT OF BASIC SERVICES

10.3.2    Payments for Basic Services shall be made monthly and, where
applicable, shall be in proportion to services performed within each phase of
service, on the basis set forth in Subparagraph 11.2.2.

10.3.3    If and to the extent that the time initially established in
Subparagraph 11.5.1 of this Agreement is exceeded or extended through no fault
of the Architect, compensation for any services rendered during the additional
period of time shall be computed in the manner set forth in Subparagraph 11.3.2.

10.4    PAYMENTS ON ACCOUNT OF ADDITIONAL SERVICES

Payments on account of the Architect's Additional Services and for Reimbursable
Expenses shall be made monthly upon presentation of the Architect's statement of
services rendered or expenses incurred.

10.5    PAYMENTS WITHHELD

No deductions shall be made from the Architect's compensation on account of
penalty, liquidated damages or other sums withheld from payments to contractors,
or on account of the cost of changes in the Work other than those for which the
Architect has been adjudged to be liable.

10.6    ARCHITECT'S ACCOUNTING RECORDS

Records of Reimbursable Expenses and expenses pertaining to Additional Services
and services performed on the basis of hourly rates or a multiple of Direct
Personnel Expense shall be available to the Owner or the Owner's authorized
representative at mutually convenient times.

ARTICLE 11    BASIS OF COMPENSATION

The Owner shall compensate the Architect as follows:

11.2    BASIC COMPENSATION

11.2.1    For Basic Services, as described in Article 2, and any other services
included in Article 12 as part of Basic Services, Basic Compensation shall be
computed as follows:

(Insert basis of compensation, including stipulated sums, multiples or
percentages and identify phases to which particular methods of compensation
apply, if necessary.)

Compensation shall be a stipulated sum of Four Hundred Ninety Three Thousand,
Seven Hundred Dollars ($493,700).

Compensation for services rendered by Consultants which the Architect may be
required by the Owner to retain, as provided for in Article 4.6 shall be based
on a multiplier of one point one five (1.15) times the amounts billed by the
Consultants to the Architect.

11.2.2    When compensation is based on a stipulated sum Cost, progress payments
For Basic Services in each phase shall total the following percentages of the
total Basic Compensation payable:

13

--------------------------------------------------------------------------------




(Insert additional phases as appropriate.)

 
   
   
   
    Design Development Phase:   Eighteen   percent (18%)     Construction
Documents Phase:   Fifty Nine   percent (59%)     Bidding or Negotiation Phase:
  Two   percent (2%)     Construction Phase:   Twenty One   percent (21%)      
            Total Basic Compensation   one hundred percent (100%)

11.3    COMPENSATION FOR ADDITIONAL SERVICES

11.3.2.    For Additional Services of the Architects, as described in Article 3
and 12, other than (1) Additional Project Representation, as described in
Paragraph 3.2. and (2) services included in Article 12 as part of Basic
Services, but excluding services of consultants, compensation shall be computed
as follows:

(Insert basis of compensation, including rates and multiples of Direct Personnel
Expense for Principals and employees, and identify Principals and classify
employees, if required. Identify specific services to which particular methods
of compensation apply, if necessary.)

 
   
   
   
    Principals time at fixed rate:   Edwin A. Lenvik   $140.00/hour        
David P. Jones   $125.00/hour         Richard S. Six   $125.00/hour

Employee time (other than principals) is billed at a multiple of two point five
(2.5) times the employee's Direct Personnel Expense. Computer aided drafting and
design (CADD) time is billed at a multiple of three point zero (3.0) the
employee's Direct Personnel Expense.

At the request of the client, employees who are asked to work overtime will be
compensated at 1.5 times their base wages. The adjusted wage rate will be billed
to the client. Overtime pay will be in conformance with the State of California
"8-hour Day Restoration & Workplace Flexibility Act of 1999" (AB60).

The firm has a minimum billing increment of one-quarter of an hour for services.
Time is computed door to door, unless otherwise indicated, and the time for
which we will bill includes only time for which we are actually engaged in the
Client's project. Principals and other personnel serving in the capacity of an
expert witness will have their time billed at 1.5 times their regular billing
rate.

11.3.3.    For Additional Services of Consultants, including additional
structural, mechanical and electrical engineering services and those provided
under Subparagraph 3.4.19 or identified in Article 12 as part of Additional
Services, a multiple of one point one five (1.15) times the amounts billed to
the Architect for such services.

(Identify specific types of consultants in Article 12, if required.)

11.4    REIMBURSABLE EXPENSES

For Reimbursable Expenses, as described in Paragraph 10.2, and any other items
included in Article 12 as Reimbursable Expenses, a multiple of one point one
five (1.15) times the expenses incurred by the Architect, the Architect's
employees and consultants directly related to the Project.

11.5    ADDITIONAL PROVISIONS

11.5.1    If the Basic Services covered by this Agreement have not been
completed within eighteen (18) months of February 1, 2002, through no fault of
the Architect, extension of the Architect's services beyond that time shall be
compensated as provided in Subparagraphs 10.3.3 and 11.3.2.

14

--------------------------------------------------------------------------------




11.5.2    Payments are due and payable thirty (30) days from the date of the
Architect's invoice. Amounts unpaid sixty (60) days after the invoice date shall
bear interest at the rate entered below, or in the absence thereof at the legal
rate prevailing from time to time at the principal place of business of the
Architect.

(Insert rate of interest agreed upon.)

Interest of 10% per year (but not exceeding the maximum rate allowable by law)
will be payable on any amount not paid within 60 days. Payment thereafter to be
applied first to accrued interest and then to the principal unpaid amount.

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner's and
Architect's principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Specific legal advice
should be obtained with respect to deletions or modifications, and also
regarding requirements such as written disclosures or waivers.)

11.5.3    The data and multiples set forth for Additional Services shall be
adjusted in accordance with the normal salary review practices of the Architect.

ARTICLE 12    OTHER CONDITIONS OR SERVICES

(Insert descriptions of other services, identify Additional Services included
within Basic Compensation and modifications to the payment and compensation
terms included in this Agreement.)

12.1    Architect's service and fee is based on the "in progress" design
drawings produced by Andy Neumann Architect which include the Structural,
Mechanical, Plumbing and Electrical drawings by Ove Arup and Partners, the Civil
Engineering by Flowers and Associates and the Landscape drawings by Cunningham
Design. Those drawings are titled "Phase 2—Design Development, R & D Office Part
for OAD Inc.", APN: 005-110-001 being 45 sheets of drawings, generally dated
9/4/98.

12.2    The construction drawings will be for "shell and core" only, The "core
and shell" include restrooms, elevators and stairs but will not include any of
the other interior improvements indicated in the basement. The balance of the
Interior will be left unfinished with no interior partitions, finishes on the
interior of the exterior walls or ceiling systems, with the exception of the
entry lobby which will be detailed with all interior finishes.

12.3    Pool or fountain design will be by others.

12.4    All exterior flatwork and other site landscape furniture, etc. will be
designed and specified by the Landscape Architect and will be part of his
drawings. The Structural Engineer or Civil Engineer will take responsibility for
the retaining walls.

12.5    We will assist Andy Neumann Architect in his representation of the
project before the Summerland design review board and the County Board of
Architectural Review (BAR). Any public presentations beyond the above will be
considered additional services.

12.6    Our services do not include any renderings or other graphic
presentations.

12.7    The Architect's construction phase administration is based on a
construction period not exceeding twelve months. See Article 2.6.1. That
construction period would start when the first submittals were made to our
office or the first field visits were conducted. If the construction period for
the "shell and core" portion of the building exceeds twelve months our fee would
be adjusted accordingly.

12.8    All building finish materials and colors will be selected by Andy
Neumann Architect.

15

--------------------------------------------------------------------------------



12.9    Our services under this Agreement are based on Andy Neumann Architect's
drawings dated 9/4/98 as identified in Article 12.1. We have not tried to
"second guess" or anticipate any changes that might be required to the design
and/or construction drawing effort as a result of value engineering being done
by the General Contractor, future analysis of the building's design for
conformance with current building codes, future refinement of the design by Andy
Neumann Architect, or changes which may come out of subsequent governmental
design review meetings. If there are changes to the project which effect our
work we would need to reexamine the fee and the time schedule for producing the
construction documents. Changes or adjustments to the building design will be
considered additional services.

12.10    Architect shall maintain professional liability insurance ($1,000,000)
for a period of three years after the date of substantial completion.

12.11    The Architect agrees to keep confidential and not to disclose to any
person or entity, other than the Architect's employees and subcontractors,
without the prior consent of the Owner, all data and information not previously
known to and generated by the Architect, or furnished to the Architect and
marked confidential by the Owner in the course of the Architect's performance
hereunder; provided, however, that this provision shall not apply to data which
are in the public domain, or were previously known to the Architect, or which
were acquired by the Architect independently from third parties not under any
obligation to the Owner to keep said data and information confidential. These
provisions shall not apply to information in whatever form that comes into the
public domain through no fault of the Architect, nor shall they be interpreted
to in any way restrict the Architect from complying with an order to provide
information or data when such order if issued by a court, administrative agency
or other authority with proper jurisdiction. The Owner agrees that the Architect
may use and publish the Owner's name and a general description of the
Architect's services with respect to the project in describing the Architect's
experience and qualifications to other clients and prospective clients.

 
   
   
/s/  KATHLEEN FISHER      

--------------------------------------------------------------------------------

OWNER (Signature)
Kathleen Fisher
Exec. V.P./Chief Financial Officer-QAD, Inc.
(Printed name and title)       /s/  EDWIN A. LENVIK      

--------------------------------------------------------------------------------

ARCHITECT (Signature)
Edwin A. Lenvik, AIA
President
(Printed name and title)

16

--------------------------------------------------------------------------------



QuickLinks


Abbreviated Standard Form of Agreement Between Owner and Architect
